Citation Nr: 0209999	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  01-06 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a 
fractured left hand.

(An issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2000 RO rating decision which, in pertinent 
part, denied service connection for residuals of a fractured 
left hand and for bilateral hearing loss.  

The present Board decision addresses the issue of service 
connection for residuals of a fractured left hand.  The Board 
is undertaking additional development on the issue of service 
connection for bilateral hearing loss pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

The veteran sustained a left hand fracture during active 
service, and he continues to have some residuals of that 
injury.


CONCLUSION OF LAW

Residuals of a fractured left hand were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Air 
Force from October 1976 to September 1997.  In November 1979, 
he injured his left elbow and wrist after falling out of a 
tree.  A November 1979 treatment report noted diagnoses of 
left distal radius fracture and left elbow dislocation.  A 
treatment report, dated in August 1983, indicated that the 
veteran had fractured the distal head and shaft of the fourth 
metacarpal of his left hand.  A July 1985 duty status report 
noted that the veteran injured his left hand while changing a 
flat tire.  Medical treatment reports, dated in July 1985, 
note the history of the recent left hand injury while 
changing a tire, and findings included a comminuted reversed 
Bennett's fracture at the base of the little finger 
metacarpal of the left hand, for which he underwent closed 
reduction and percutaneous pinning followed by the 
application of a short arm cast on the left arm.   
Postoperative X-rays of the left hand revealed a well reduced 
fracture that ought to do well.  An X-ray examination of the 
left hand, dated in August 1985, revealed two orthopedic 
fixation pins extending through the proximal shafts of the 
4th and 5th metacarpals.  The report noted that good anatomic 
alignment and position of the fracture fragment was 
maintained.  An occupational health history, dated in August 
1995, noted the veteran's complaints of stiffness in his left 
hand and elbow.  A May 1997 treatment report noted the 
veteran's complaints of left wrist and elbow pain for the 
past 10 years.  An evaluation report, dated in May 1997, 
noted the veteran's complaints of a reduced range of motion 
in his left hand.  

In May 2000, the veteran filed his current application 
seeking service connection for residuals of fractured left 
hand.  Post-service medical records were obtained and reveal 
treatment for a variety of conditions.  In August 2000, a VA 
physical examination was conducted.  The report noted the 
veteran's history of an in-service fracture of the left hand 
which required open reduction and internal fixation.  The 
report concluded with impression of lumbar spine disorder, 
with degenerative arthritis and bulging disc.  

In April 2001, a VA examination for bones was conducted.  The 
report of this examination noted the veteran's narrative 
history of an in-service injury to his left wrist and elbow.  
Physical examination of the left hand revealed two fully 
healed surgical scars, one on the medial and one on the 
lateral aspect of his hand.  The report concluded with 
diagnoses of degenerative joint disease of the left elbow, 
and osteoarthritis versus rheumatoid arthritis of the left 
wrist secondary to trauma.  

In June 2001, the RO granted service connection for residuals 
of left elbow and left wrist fractures, but it continued to 
deny service connection for residuals of a left hand 
fracture.

In July 2001, the veteran filed a substantive appeal in which 
he noted complaints of stiffness, soreness, and occasional 
numbness in the left hand.

In March 2002, the veteran submitted additional medical 
evidence for consideration.  A review of this evidence, dated 
in March 2002, reveals treatment for a heart disorder, 
hypertension, and headaches.

II.  Analysis

The veteran is claiming service connection for residuals of 
fractured left hand.  Through correspondence, rating 
decisions, the statement of the case, and supplemental 
statements of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim.  
Pertinent medical records have been obtained, and VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran served on active duty from October 1976 to 
September 1997.  His service medical records show that he 
fractured his left hand in July 1985 and was then diagnosed 
with a comminuted left reversed Bennett's fracture for which 
he underwent closed reduction and percutaneous pinning.  X-
rays of the left hand in August 1985 revealed two orthopedic 
fixation pins extending through the proximal shafts of the 
4th and 5th metacarpals.  Subsequent medical records, both 
during service and following discharge from service, reveal 
complaints of pain and stiffness in the left hand, and there 
is also evidence of some residuals including left hand scars.  

With consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran 
currently has at least some residuals from the left hand 
fracture which occurred in service.  The Board finds that 
residuals of a fractured left hand were incurred in active 
service, warranting service connection.


ORDER

Service connection for residuals of a fractured left hand is 
granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

